ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wood on 06/17/2021.

The application has been amended as follows: 
Claims 1, 4, 10, 11, 12 and 17 are amended as follows below, and as such claims 1-6 and 9-18 are allowable. 

Amended claims:

Claim 1. (Currently Amended) A method of quantitating the concentration of a molecule of interest by extending the dynamic range of an array, comprising: 
establishing a first test environment at a first test site of an array and a second test environment at a second test site of the array using an environment control device, each of the 
(ii) associated with one of a plurality of response curves, each of the plurality of response curves different from the other of the plurality of response curves; 
identifying, for each of the first and second test sites, the associated one of the plurality of response curves, wherein each of the identified associated response curves is different from the other of the identified associated response curves; 
storing a combined response curve resulting from a summation of the identified associated response curves; 
exposing each of the first and second 
binding a first number of the molecules of interest from the sample at the first test site while the first test site is established at the first test environment; 
binding a second number of the molecules of interest from the sample at the second test site while the second test site is established at the second test environment, the second number different from the first number;  -2-Commissioner of Patents Page 3 
obtaining a first quantitation signal associated with the bound first number of molecules of interest using a label reader; 
obtaining a second quantitation signal associated with the bound second number of molecules of interest using the label reader; 
summing the first and second quantitation signals; 

determining the concentration of the molecule of interest in the sample based upon the association.
 
Claim 4. (Currently amended) The method of claim 3, wherein controlling at least one environmental factor comprises:-3-Commissioner of Patents
Page 4controlling 

Claim 10. (Currently Amended) The method of claim 1, further comprising:-4-Commissioner of PatentsPage 5 forming each of the first and second test sites in a , wherein each of the test sites is in a separate well.

Claim 11. (Currently Amended) The method of claim 1, further comprising: forming each of the first and second test sites on a complementary metal-oxide semiconductor (CMOS) substrate.

Claim 12. (Currently Amended) A method of quantitating the concentration of a molecule of interest in a sample by extending the dynamic range of an array, comprising: 
establishing a first test environment at a first test site of an array having a first probe molecule using an environment control device; 

identifying a response curve for the first site and a response curve for the second site, wherein the identified response curve for the first site is different from the identified response curve for the second site; 
storing a combined response curve resulting from a summation of the response curve for the second site and the response curve of the first site; 
exposing the first test site and the second test site to a sample having a concentration of the molecule of interest such that the concentration of the molecule of interest is the same at the first test site and the second test site;  -5-Commissioner of Patents Page 6 
binding a first number of the molecules of interest from the sample at the first test site while the first test site is established at the first test environment; 
binding a second number of the molecules of interest from the sample at the second test site while the second test site is established at the second test environment, the second number different from the first number; 
obtaining a first quantitation signal associated with the bound first number of molecules of interest using a label reader; 
obtaining a second quantitation signal associated with the bound first number of molecules of interest using a label reader; 
combining the first quantitation signal and the second quantitation signal; 
associating the combined first quantitation signal and second quantitation signal with the stored combined response curve; and 


Claim 17. (Currently Amended) The method of claim 12, further comprising: forming each of the first and the second test sites in a , wherein each of the test sites is in a separate well.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous rejection of claims under 35 U.S.C. 101 is reversed by the Patent Trial and Appeals Board (see 05/26/2021). Claims 1-6 and 9-18 are allowable as indicated above (see Examiner’s amendment). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641